Citation Nr: 0320915	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  95-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of lumbosacral injury with 
spondylosis of L5-S1.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service from June 1983 to November 
1993.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted the veteran's claim of 
entitlement to service connection for a low back condition 
and assigned an evaluation of 10 percent.  The veteran filed 
a timely notice of disagreement as to the evaluation assigned 
and the RO provided a statement of the case (SOC).  In August 
1995 the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  

The Board issued a remand in September 1999 for a VA 
examination and to obtain treatment records.  The veteran was 
afforded a VA examination in October 2001, and in January 
2002 the RO issued a supplemental statement of the case 
(SSOC), which continued to evaluate the veteran's service-
connected low back condition as 10 percent disabling.  

As will be discussed further in the remand portion below, the 
issue was returned to the Board and, in August 2002, the 
Board determined that the treatment records that the RO was 
instructed to obtain in the Board's September 1999 remand had 
not been obtained and associated with the claims file.  
Therefore, further development was required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A.. §§ 5100-5103A, 5106-
7 (West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

As discussed in the introduction above, the veteran filed a 
claim seeking service connection for a low back condition.  
The RO granted the veteran's claim and assigned a 10 percent 
evaluation.  The veteran subsequently appealed the 10 percent 
disability rating that was assigned.  When the matter came 
before the Board, the Board remanded it for further 
development, to include affording the veteran a VA 
examination and obtaining treatment records, particularly 
from Dr. Emil J. Ros, who submitted an evaluation report in 
July 1997.  

The RO provided the veteran a VA examination, continued to 
deny his claim, and then returned the issue to the Board for 
appellate consideration.  As noted above, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  See Stegall, supra.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board conducted evidentiary 
development in this case directly.  More specifically, in 
August 2002 the Board issued a development memorandum, which 
stated as follows:  

Make arrangements to obtain complete clinical and 
outpatient treatment records pertaining to the veteran, 
for the period of 1994 to the present from Dr. Emil J. 
Ros, 8020 Steubenville Pike, Oakdale, PA 15071.  

In December 2002 the veteran submitted an Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, VA Form 21-4142.  Additionally, he resubmitted a 
copy of Dr. Ros's July 1997 evaluation report.  However, it 
does not appear that Dr. Ros has been contacted directly by 
VA, and the veteran's treatment records for the period of 
1994 to the present have still not been obtained and 
associated with the claims file.  

Ordinarily, the Board would have sought further development.  
However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (May 1, 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."  The Federal Circuit further held 38 C.F.R. 
§ 19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.	The RO must review the veteran's claims file and 
ensure that all notification and development 
action required by the VCAA is completed. 

2.	The RO should contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
service-connected low back condition.  
Particularly, the RO should send a copy of the 
veteran's authorization for release of 
information to Dr. Emil J. Ros, 8020 
Steubenville Pike, Oakdale, Pennsylvania 15071, 
and obtain the veteran's treatment records for 
the period from 1994 to the present.  Those 
records that have not previously been associated 
with the veteran's VA claims folder should be 
obtained and included therein.  The RO should 
notify the veteran if identified records are 
unavailable.

3.	After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied the veteran and 
his representative should be furnished a SSOC, 
which contains notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



